Citation Nr: 1624690	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  07-24 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from September 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for PTSD and assigned a 30 percent rating effective March 2006.  In August 2009, the Seattle, Washington RO increased the rating to 50 percent, also effective in March 2006.  In May 2011, the Veteran testified at a Board hearing at the RO in Los Angeles, California.  A transcript of that hearing is of record.  In October 2011, the increased rating claim was remanded to the RO to obtain additional outstanding VA medical records and to schedule the Veteran for a VA PTSD examination.  Thereafter, following the completion of the requested actions, in September 2012, the Board denied the claim for a rating in excess of 50 percent for PTSD, but remanded an implied claim for TDIU for procedural considerations and further development as deemed warranted by the RO.

In April 2014, the Los Angeles RO increased the rating for PTSD to 70 percent, effective from the date of a review examination on February 26, 2014.  There is no indication that the Veteran appealed the Board's previous denial of the increased rating claim or that there was a timely disagreement with the new rating.  Therefore, the only matter over which the Board currently has jurisdiction is the Veteran's claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, when the Board remanded the claim for TDIU in September 2012, it did so for primarily procedural considerations, and directed that the RO develop the claim only as it deemed necessary.  In this regard, the record reflects that in addition to providing the Veteran additional notice regarding his TDIU claim under the Veterans Claims Assistance Act of 2000, the RO furnished the Veteran another examination for his service-connected PTSD.  In fact, based on the results of the examination in February 2014, the RO granted a rating of 70 percent for the Veteran's PTSD, effective from the date of the examination.  

On the other hand, even though the report did not make any specific findings regarding the Veteran's employability, the RO continued to deny the TDIU claim on the basis that the examination report indicated that the Veteran was still employed.  The Board finds that this evidence by itself did not provide a sufficient basis to deny the claim, especially given the Veteran's claim of multiple short-term positions that were either marginal in nature or ended as a result of his PTSD.  Once VA provides an examination in connection with a claim, it is obligated to make sure the results are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312) (2007).  Consequently, the Board finds that the Veteran should be provided with a new examination to determine whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determining whether the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in connection with the examination. 

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records, the medical history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, any special training, and previous work experience in the process of arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


